       Case 5:14-cv-01683-EJD Document 153 Filed 07/09/19 Page 1 of 4



 1   MARC M. SELTZER (54534)
     KALPANA SRINIVASAN (237460)
 2   DAVIDA BROOK (275370)
     SUSMAN GODFREY L.L.P.
 3   1900 Avenue of the Stars, Suite 1400
     Los Angeles, California 90067-6029
 4   Telephone: (310) 789-3100
     Facsimile: (310) 789-3150
 5   mseltzer@susmangodfrey.com
     ksrinivasan@susmangodfrey.com
 6   dbrook@susmangodfrey.com
 7   MAX L. TRIBBLE, JR. (pro hac vice)
     JOSEPH GRINSTEIN (pro hac vice)
 8   ASHLEY L. MCMILLIAN (pro hac vice)
     SUSMAN GODFREY L.L.P.
 9   1000 Louisiana, Suite 5100
     Houston, Texas 77002-5096
10   Telephone: (713) 651-9366
     Facsimile: (713) 654-6666
11   mtribble@susmangodfrey.com
     jgrinstein@susmangodfrey.com
12   amcmillian@susmangodfrey.com
13   Attorneys for Plaintiff
     PersonalWeb Technologies, LLC
14

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                      SAN JOSE DIVISION

18

19   PERSONALWEB TECHNOLOGIES, LLC.               Case No 5:14-cv-01683 (EJD)
     AND LEVEL 3 COMMUNICATIONS LLC,
20                                                JOINT STATUS REPORT
                   Plaintiffs,
21
     vs.
22
     APPLE INC.
23
                   Defendant.
24

25

26

27

28

                                                                      JOINT STATUS REPORT
                                                                         Case No 5:14-cv-01683
         Case 5:14-cv-01683-EJD Document 153 Filed 07/09/19 Page 2 of 4



 1          Pursuant to the Court’s Order Postponing Case Management Conference Pending Federal
 2   Circuit Appeal (Dkt. 150), Plaintiff PersonalWeb Technologies, LLC (PersonalWeb”) and
 3   Defendant Apple Inc. (“Apple”) hereby submit this status report apprising the Court of the
 4   Federal Circuit’s decision pertaining to inter partes review proceedings for U.S. Patent No.
 5   7,802,310 (“the ’310 patent”) and proposing three dates when the parties are available for a Case
 6   Management Conference. 1
 7          On January 13, 2014, Judge Gonzalez Rogers stayed this action pending final resolution
 8   of the inter partes review proceeding for the ’310 patent. (Dkt. 131.) This case was subsequently
 9   transferred to this Court. The Patent Trial and Appeal Board ruled the challenged claims of the
10   ’310 patent—claims 24, 32, 70, 81, 82, and 86—are unpatentable as obvious in view of two prior
11   art references: U.S. Patent No. 5,649,196 (Woodhill) and U.S. Patent No. 7,359,881 (Stefik). On
12   March 8, 2019, the Federal Circuit ultimately reversed the Patent Trial and Appeal Board’s
13   decision invalidating claims 24, 32, 81, 82, and 86 2 of the ’310 patent based on Woodhill and
14   Stefik. See Personal Web Technologies, LLC v. Apple, Inc., No. 2018-1599 (Fed. Cir. Mar. 8,
15   2019). The Federal Circuit issued a mandate to the United States Patent and Trademark Office on
16   June 12, 2019. See Personal Web Technologies, LLC v. Apple, Inc., No. 2018-1599 (Fed. Cir.
17   June 12, 2019). This inter partes review proceeding is not subject to any further appeals.
18          In addition to the inter partes review proceeding relating to the ’310 patent, there have
19   been inter partes review proceedings involving other patents that PersonalWeb has asserted
20   against Apple. Those proceedings, which are not subject to any further appeals, invalidated the
21   following asserted claims of the patents-in-suit:
22              •   Claims 30, 31, 33, and 41 of U.S. Patent No. 5,978,791. IPR2013-00082, Dkt. 83,
23

24   1
      The Court’s Order called for the parties to submit a joint status report within two weeks of the
     Federal Circuit’s decision pertaining to inter partes review proceedings for U.S. Patent No.
25   7,802,310, however PersonalWeb required additional time to confer and confirm with IPR
26   counsel regarding the status of all proceedings. 2 PersonalWeb did not appeal the Patent Trial and
     Appeal Board’s decision invalidating claim 70 of the ’310 patent.
27   2
      PersonalWeb did not appeal the Patent Trial and Appeal Board’s decision invalidating claim 70
28   of the ’310 patent.

                                                  1
                                                                                 JOINT STATUS REPORT
                                                                                    Case No 5:14-cv-01683
       Case 5:14-cv-01683-EJD Document 153 Filed 07/09/19 Page 3 of 4



 1                  Final Written Decision, at 66.
 2              •   Claims 10 and 25 of U.S. Patent No. 6,415,280 (“the ’280 patent”). IPR2013-
 3                  00083, Dkt. 80, Final Written Decision, at 41-42.
 4              •   Claim 10 of U.S. Patent No. 7,945,539 (“the ’539 patent”). IPR2013-00085, Dkt.
 5                  73, Final Written Decision, at 77-78.
 6              •   Claim 1 of U.S. Patent No. 7,945,544 (“the ’544 patent”). IPR2013-00084, Dkt.
 7                  64, Final Written Decision, at 57-58.
 8              •   Claims 83 and 125 of U.S. Patent No. 8,001,096 (“the ’096 patent”). IPR2013-
 9                  00087, Dkt. 69, Final Written Decision, at 54.
10          Given the outcome of these proceedings, PersonalWeb intends to continue to assert the
11   following claims against Apple:
12              •   Claims 81, 82, and 86 of the ’310 patent;
13              •   Claims 15 and 16 of the ’280 patent; and
14              •   Claim 33 of the ’662 patent.
15          With respect to proposed dates for a Case Management Conference, the website for the
16   United States District Court for the Northern District of California indicates that the Court holds
17   Case Management Conferences on Thursdays at 10 a.m. The parties are presently available on
18   the following Thursdays for a Case Management Conference: September 5, 12 and 19.
19   Dated: July 9, 2019                               MARC M. SELTZER
                                                       KALPANA SRINIVASAN
20                                                     DAVIDA BROOK
                                                       MAX L. TRIBBLE, JR.
21                                                     JOSEPH GRINSTEIN
                                                       ASHLEY L. MCMILLIAN
22                                                     SUSMAN GODFREY LLP
23

24                                                     By: /s/ Max Tribble
                                                           Max Tribble
25                                                         Attorneys for Plaintiff PersonalWeb
                                                           Technologies, LLC
26

27

28
                                                   2
                                                                                  JOINT STATUS REPORT
                                                                                     Case No 5:14-cv-01683
       Case 5:14-cv-01683-EJD Document 153 Filed 07/09/19 Page 4 of 4



 1   Dated: July 9, 2019                   MICHAEL D. JAY
                                           NANDAN PADMANABHAN
 2                                         DLA PIPER LLP
 3

 4                                         By: /s/ Michael D. Jay
                                               Michael D. Jay
 5                                             Attorneys for Defendant Apple Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       3
                                                                    JOINT STATUS REPORT
                                                                       Case No 5:14-cv-01683
